Campbell, J.
In this case the only question is whether a party claiming under a recorded tax title and notifying the real owner of such claim can be properly sued in ejectment if out of possession.
The statute regulating ejectment allows it to be brought, where premises are vacant, against persons “ claiming title thereto” at the commencement of the suit, and declares that “ all persons claiming any title to the jJi'emises adverse *162to that claimed by the plaintiff, may in all cases be made defendants in such action.” Comp. L. § 6207.
This language covers the case completely.
The judgment must be affirmed with costs.
The other Justices concurred.